Case 1:20-cv-10518-JGK Document 13

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ROBERT BURNS,
Plaintiff,
- against -
GABRIEL SCOTT ET AL.,

Defendants.

 

JOHN G. KOELTL, District Judge:

Filed 07/26/21 Page 1of1

20-cv-10518 (JGK)

ORDER

The plaintiff is directed to move for a default judgment by

an Order to Show Cause py frtpeced b ROZ). The plaintiff's
7 if ra

previous submissions contained errors.

after ECF No. 12.
SO ORDERED.
Dated: New York, New York

July 26, 2021

  

See notice from the Clerk

 

 

\_J@hn G. Koeltl

United States District Judge

USDS SDNY
DOCUMENT
ELECTRONIC

DOC #:-
DATE FILED

  

      
  

ALLY FILED

  
 

Tae [ooo

+
a
_* =

 

 
